Citation Nr: 0822522	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  05-09 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for facial paralysis, 
to include facial numbness and a lower lip disability, on a 
direct basis, or as secondary to service-connected 
osteomyelitis of the right mandible.

3.  Entitlement to service connection for a dental 
disability, to include loss of teeth, claimed as secondary to 
service-connected osteomyelitis of the right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active duty for training from July 5 to 
September 30, 1981, with additional active military service 
from March 1985 to September 1987.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska.

In May 2006, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting at Anchorage, Alaska; 
a transcript of that hearing is of record.   

In August 2006, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued 
the denial of the veteran's claim (as reflected in a November 
2007 supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In rating decision, dated in January 1998, the RO denied 
the veteran's claim of entitlement for service connection for 
PTSD; after the veteran was notified of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the adverse determination.

3.  Evidence associated with the claims file since the 
January 1998 denial of service connection for PTSD is largely 
cumulative and redundant of evidence of record at the time of 
the prior denial, does not relate to unestablished facts 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.

4.  The claims file does not include a current medical 
diagnosis of facial paralysis.  

5.   The veteran does not have a dental condition or 
disability, to include periodontal disease or extracted 
teeth, as a result of combat wounds or other trauma during 
his active military service, and he does not meet the 
requirements for service connection for the limited purpose 
of receiving VA outpatient treatment.


CONCLUSIONS OF LAW

1.  The additional evidence presented since the rating 
decision by the RO in January 1998, denying the application 
to reopen the claim of service connection for PTSD, is not 
new and material, and the claim of service connection is not 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. § 3.156(a) (2007).

2.  Service connection for facial paralysis, on a direct or 
secondary basis, is not warranted.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.310 (2007).    

3.  The criteria for entitlement to service connection for a 
dental disorder, for purposes of both compensation and VA 
outpatient treatment, have not been met.  38 U.S.C.A. §§ 
1712, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2003, June 2003, July 2006 and September 2006.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
requested that the veteran send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   


PTSD- New and Material Evidence

In an unappealed March 1993 rating, the record failed to 
demonstrate a diagnosis for PTSD and a cognizable stressor 
was also not verified.  Thereafter, a January 1998 unappealed 
rating took notice of additional service records as well as a 
September 1997 diagnosis of PTSD; however, a valid stressor 
was still not established.  Ultimately, the record failed to 
demonstrate that PTSD occurred during or was related to 
military service.  The veteran voiced no disagreement with 
either of those decisions, which have now become final.  
Since the time of the January 1998 rating decision, the 
veteran filed a petition to reopen service connection for 
PTSD in October 2002 and has submitted additional evidence in 
an attempt to reopen his claim.  The RO found such evidence 
new, but not material, and the current appeal ensued.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007); a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).

The evidence of record at the time of the January 1998 rating 
determination consisted of the veteran's assertions that he 
was exposed to combat and that he participated in clandestine 
operations in Central America.  A VA examination of September 
1997 documented the veteran's asserted history of combat 
operations and his unit's being ambushed while in San 
Salvador on a drug interdiction mission during which he 
supposedly killed a young boy with a machine gun after his 
patrol was ambushed; the examination produced a diagnosis of 
PTSD based on the veteran's reported history.  He explained 
that his military occupations were classified and suggested 
that some of his records had been concealed.  
Notwithstanding, his service records, including his DD-214's, 
did not confirm any awards or decorations consistent with 
combat and/or any foreign service duty.  Also of record were 
his service medical records which included, inter alia, 
records of treatment for alcohol abuse, which, according to a 
February 1987 service record began at age 14.  The veteran 
was awarded a Parachute Badge in service, and his jump record 
includes one jump made in Honduras in March 1986 among 
multiple other jumps made in Holland, and Italy.  

In the context of the current claim, the record has been 
supplemented with additional treatment records as well as the 
veteran's testimony from his May 2006 hearing before the 
undersigned.  Notably, he claimed that he was continuously 
involved in drug interdiction operations in Central America, 
lasting over two years, and in which many of his friends 
died.  The veteran was also afforded another opportunity in 
September 2006 to supply details as to his claimed stressors 
such as his unit, names of casualties, dates, etc. to enable 
verification, but he failed to respond to the inquiry.  

He was also afforded a VA mental disorders examination in 
February 2007.  The examiner reviewed the claims file as well 
as service treatment records.  The veteran claimed to have 
fought in Honduras, Nicaragua, Columbia and Bolivia.  He 
alleged that his records had been hidden due to the 
clandestine nature of the operations.  The examiner noted a 
speckled work record, long history of alcohol abuse, several 
convictions for DWI as well as convictions for assault.  The 
veteran reported nightmares of combat.  Although the veteran 
reported a history of residential treatment for PTSD, the 
examiner commented that he felt that alcohol was the focus of 
his treatment.  The veteran related well to the examiner 
until the examiner declined to write him a prescription for 
Xanax, at which point he became angry.  He was assessed with 
a severe personality disorder.  The examiner noted the 
veteran had misrepresented drug and alcohol usage to 
clinicians and that he had a history of nontheraputic use of 
prescription narcotics.  The examiner also expressed some 
concern that the veteran may be embellishing his military 
history to inflate his self esteem and also to obtain 
benefits.  The examiner also noted that it was difficult to 
make a diagnosis of PTSD without a verifiable stressor.  
Diagnosis was alcohol abuse, benzodiazepine abuse, possible 
PTSD and possible panic disorder with agoraphobia.  The 
veteran's primary psychiatric disability was his personality 
disorder, which had the greatest impact on his employment 
history.

The veteran's testimony and other statements do not serve his 
claim in a meaningful way, see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that laypersons are not 
competent to establish a medical diagnosis or draw medical 
conclusions; such matters require medical expertise), nor do 
they provide a sufficient basis for reopening the previously 
disallowed claim.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).

The veteran's service records do not corroborate any combat 
activity.  While the veteran has been diagnosed with possible 
PTSD by a VA examiner, such diagnosis is based on an account 
of unverified stressor reported by the veteran.  See Moreau, 
9 Vet. App. at 396 (credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence).  The fact 
remains that, in this case, there is no verified or 
verifiable stressor to support the claim.

Evidence added to the claims file since January 1998 includes 
evidence that was not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matters under consideration, but is largely 
either cumulative or redundant, and which, by itself or in 
connection with evidence previously assembled, that it does 
not raise a reasonable possibility of substantiating the 
claim.  As the record still contains no credible evidence 
that any claimed stressor occurred-an essential criterion for 
establishing service connection for PTSD- the Board must 
conclude that new and material evidence has not been 
submitted and the claim is not reopened.

Service Connection

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Facial Paralysis

There is no history of trauma to the jaw, teeth or face in 
service.  In September 1985, third molar #1 was extracted.  
In September 1985, impacted right third molar #32 was 
extracted.  The veteran's right mandible was surgically 
treated for osteomyelitis in November 1985.  

The veteran was afforded a VA dental examination in May 2003.  
He had poor dental hygiene.  On physical examination, he had 
full range of mandibular motion without pain and diagnosis 
was remote history of osteomyelitis of the mandible, resolved 
without residual.  

The veteran was afforded a VA dental examination in January 
2007.  The examiner reported that the mandible appeared to 
have healed normally with no defect.  The examiner also 
reported that there was no loss of range of motion of the 
mandible and no loss of masticatory system.  The veteran 
complained of parasthesia or anesthesia of the right lower 
lip and skin covering the mandible.  He would jump when the 
periodontal pockets were probed on the right mandibular 
teeth, which the examiner regarded as inconsistent with his 
claim.  The examiner indicated that he may have some 
parasthesia in that area but he still had feeling in the 
gingival tissues that are inervated by the trigeminal nerve.  
He was reported with poor dental hygiene.  He had rootcanal 
treatment on mandibular right teeth #27, 28 and 31 and was 
missing teeth # 1, 8, 15-18, 30 and 32.  Tooth # 8 had been 
replaced with a dental implant but the crown had come off.  
Diagnosis was gingivitis due to poor dental hygiene.  
Subjective complaints of parasthesia are not supported by 
clinical tests and probing of the tissues.  There was no 
facial paralysis.  

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Even though the veteran is not seeking service connection on 
a direct basis, when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Based on the medical evidence of 
record, service connection is not warranted on a direct or 
secondary theory of entitlement because there is no evidence 
of a current disability.  Accordingly, in the absence of a 
diagnosed facial paralysis disorder, this claim must be 
denied.  See Rabideau, supra; see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998).

Dental Disability, to include Loss of Teeth

Service connection has been established for osteomyelitis of 
the right mandible (noncompensable) since September 1987.  
The veteran presently asserts that he has lost teeth as a 
result of that disorder. 

In its August 2006 remand, a dental examination was ordered 
and the Board had requested that the examiner opine whether 
as a result of the veteran's service connected disorder the 
veteran would be precluded from using dentures.  As noted 
above, the veteran was afforded a VA dental examination in 
January 2007.  Although the examiner did not specifically 
comment on usage of dentures, the examiner did indicate that 
the veteran's mandible appeared to have healed normally with 
no defect.  Given the foregoing absence of any residual 
mandible defect, it is entirely reasonable to conclude that 
the veteran would not be precluded from using dentures as a 
result of his service connected (noncompensable) right 
mandible osteomyelitis.  Accordingly, the Board finds that VA 
has substantially complied with the Board's remand with 
regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  Accordingly, the Board finds 
that no further assistance to the appellant in acquiring 
evidence is required by statute.  38 U.S.C.A. § 5103A. 

Even though the veteran appears to be seeking service 
connection on other than a direct basis, when determining 
service connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 
251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, based on the 
medical evidence of record, service connection is not 
warranted on a either a direct or secondary theory of 
entitlement.  

The RO adjudicated the veteran's claim as one for service-
connected compensation rather than as one involving 
eligibility for outpatient VA dental treatment, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim of service connection includes a claim for VA 
outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 
302, 306 (1993).  Thus, the Board will also consider the 
matter.

The veteran's service treatment records document several 
teeth extracted during service (wisdom teeth); on September 
3, 1985, tooth number 1 was extracted and on September 10, 
1985, tooth number 32 was extracted.  On November 12, 1985, 
the veteran was surgically treated to debride an area of 
osteomyelitis of the right mandible.   

The Board additionally observes that panoramic dental X-rays 
afforded on November 5, 1985 (during service) showed the then 
presence of teeth numbered 16 and 17 (third molars or wisdom 
teeth on the left), which appear to be impacted.  Another 
panoramic X-ray afforded on November 27, 2005 clearly shows 
the absence of those two wisdom teeth.  

It bears additional notice that the veteran was afforded post 
service dental treatment during the period from 1990 to 1993.  
In April 1993, the VA Chief of Dental Services commented that 
all active dental problems were completed at that time.  In 
May 1993, a VA dental examination noted the then absence of 
teeth numbered 1, 16, 17 and 32 and endodontic treatment of 
tooth # 27 only.  

The veteran lost additional teeth in the years thereafter.  
The Board observes that the veteran was involved in rodeo and 
instances of assault; there is also at least one instance 
reported where he was kicked in the face and sustained dental 
trauma after service.

Pursuant to a January 2007 VA examination, the veteran 
currently has missing teeth numbered 1, 8, 15, 16, 17, 18, 30 
and 32 and root canal treatment of mandibular right teeth 27, 
28 and 31.  

Disability compensation may be provided for certain specified 
types of service-connected dental disorders (Class I).  See 
38 C.F.R. § 17.161(a).  There is no time limitation for 
making application for treatment and no restriction as to the 
number of repeat episodes of treatment.   The types of dental 
disorders that may be compensable include irreplaceable 
missing teeth, and disease or damage to the jaw.  38 C.F.R. § 
4.150.  

For compensation, there must be bone loss through trauma or 
disease such as osteomyelitis.  38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note (2007).  It bears emphasis that here there is 
only a history of osteomyelitis and that the disorder had 
completely resolved without any apparent residual according 
to medical evidence; thus, there is no evidence of chronic 
osteomyelitis or osteoradionecrosis of the mandible in the 
present case, nor is there evidence of any loss of the 
mandible or of any part thereof.  Therefore, Diagnostic Codes 
9900 thru 9902 are not applicable.  Similarly, there is no 
evidence of a nonunion of the mandible.  Thus, Diagnostic 
Code 9903 is not for application.

Missing teeth may be compensable for rating purposes under 
Diagnostic Code 9913 ("loss of teeth, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity").  However, the Note immediately following 
states, "these ratings apply only to bone loss through trauma 
or disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling."  38 C.F.R. § 4.150, 
Diagnostic Code 9913 (2007).  

The Board notes that an unappealed dental rating from 1994 
determined that the veteran did not sustain dental trauma 
during service and also that he was not a prisoner of war.

The medical evidence of record does not suggest that the 
veteran's loss of teeth is related to the in-service 
osteomyelitis.  Moreover, there is no competent medical 
evidence of loss of substance of the mandible.  Accordingly, 
consideration under Diagnostic Code 9913 [loss of teeth due 
to loss of substance of the mandible] is not warranted.  His 
extractions of teeth numbered 1 and 32 were apparently prior 
to the osteomyelitis.  The Board additionally observes that 
the extractions of teeth numbered 16 and 17 (wisdom teeth) 
during service are unrelated to the veteran's residuals of 
osteomyelitis of the right mandible because those third 
molars were located on the left side of the mouth.  

Therefore, entitlement to service connection for compensation 
purposes is not warranted.  

Class II(a) eligibility may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
See 38 C.F.R. § 17.161(c); see also VAOPGCPREC 5-97, 62 Fed. 
Reg. 15,566 (1997) (to have had dental extractions during 
service is not tantamount to dental trauma, because trauma of 
teeth, even extractions, in and of itself, does not 
constitute dental trauma).  There is no time limitation for 
filing application for such treatment.

Under 38 C.F.R. § 17.161(b), addressing Class II eligibility, 
it is provided that a veteran discharged from active duty 
after September 30, 1981, who has a service-connected dental 
condition or disability that is noncompensable in degree is 
entitled to outpatient dental treatment if indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition.  For the 
provisions to apply, the dental condition must be shown to 
have been in existence at the time of discharge.  
Additionally, it must be shown that the veteran served for at 
least 90 days of active duty in the Persian Gulf, or for at 
least 180 days of any other active military, naval or air 
service, with a discharge under conditions other than 
dishonorable in either case.  Furthermore, 38 C.F.R. § 
17.161(b)(1)(i)(B) notes that application for treatment must 
be made within 90 days after the veteran's discharge or 
release.

Regarding the timing element of 38 C.F.R. § 
17.161(b)(1)(i)(B), the law also provides that the service 
department must notify its members of the time limit for 
application of dental benefits.  38 U.S.C.A. § 1712(2).  If 
there is no indication of such notification, the 90 day time 
limit does not begin.  Mays v. Brown, 5 Vet. App. 302 (1993).

In pertinent part, the regulations regarding the eligibility 
for VA outpatient dental treatment require that application 
be made within 90 days of discharge from service.  It is 
further necessary however that the certificate of discharge 
or release not bear a certification that the veteran was 
provided dental treatment within the 90-day period 
immediately before such discharge or release.  38 C.F.R. § 
17.161(b)(1)(i)(C) (2007).  In the present case, the 
veteran's DD214 certifies that the veteran was not  provided 
a complete dental examination and all appropriate dental 
services and treatment within 90 days prior to separation.  

The Board acknowledges that the evidence of record does not 
indicate that the veteran was notified of the time limit for 
application of dental benefits.  Therefore, under Mays, 
denial based on failure to timely file an application would 
not be appropriate.  Nevertheless, one-time dental treatment 
is not for application here.  It is recognized that the 
veteran does have a service-connected dental disability of 
osteomyelitis, which is noncompensable in degree.  However, 
the instant appeal involves a claim of entitlement to service 
connection, to include for treatment purposes, for a dental 
disability separate and apart from the osteomyelitis 
syndrome.  

The Board has also considered whether the veteran is eligible 
for Class II(a) dental treatment under 38 C.F.R. § 17.161(c).  
Under Class II (a) criteria, dental treatment may be provided 
for a service-connected noncompensable dental condition which 
resulted from combat wounds or other service trauma.  38 
C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  In this 
regard, the VA General Counsel (GC) has held that, for 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care, the term 'service trauma' does 
not include the intended effects of treatment provided during 
a veteran's military service, including tooth extraction.  
VAOPGCPREC 5-97 (Jan. 22, 1997).  In its opinion on the 
subject, the GC noted, among other things, that the term 
'trauma' is ordinarily defined as a "physical injury caused 
by a blow, or fall . . . or as a wound; an injury inflicted 
more or less suddenly, by some physical agent."  In other 
words, an injury.  The General Counsel noted that treatment 
is given in order to remedy the effects of disease or injury, 
that dental treatment is not synonymous with dental trauma, 
and that it would be anomalous to conclude that the remedy 
for an injury or disease constituted further injury.  

Service connection of dental conditions for treatment 
purposes. (a) Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for outpatient dental treatment 
as provided in Sec. 17.161 of this chapter.  38 C.F.R. § 
3.381.  As to each noncompensable service-connected dental 
condition, a determination will be made as to whether it was 
due to combat wounds or other service trauma.  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  As noted above, pursuant 
to an unappealed 1994 dental rating, it has been determined 
that the veteran that there was no dental trauma and also 
that the veteran was not a POW.  

Service connection for dental conditions for treatment 
purposes is granted as follows:

(a) Treatable carious teeth, replaceable 
missing teeth, dental or alveolar 
abscesses, and periodontal disease will 
be considered service connected solely 
for the purpose of establishing 
eligibility for outpatient dental 
treatment as provided in § 17.161 of 
chapter 38.

(b) The rating activity will consider 
each defective or missing tooth and each 
disease of the teeth and periodontal 
tissues separately to determine whether 
the condition was incurred or aggravated 
in line of duty during active service. 
When applicable, the rating activity will 
determine whether the condition is due to 
combat or other inservice trauma, or 
whether the veteran was interned as a 
prisoner of war.

(c) In determining service connection, 
the condition of teeth and periodontal 
tissues at the time of entry into active 
duty will be considered. Treatment during 
service, including filling or extraction 
of a tooth, or placement of a prosthesis, 
will not be considered evidence of 
aggravation of a condition that was noted 
at entry, unless additional pathology 
developed after 180 days or more of 
active service.

(d) The following principles apply to 
dental conditions noted at entry and 
treated during service: (1) Teeth noted 
as normal at entry will be service 
connected if they were filled or 
extracted after 180 days or more of 
active service; (2) teeth noted as filled 
at entry will be service connected if 
they were extracted, or the existing 
filling was replaced, after 180 days or 
more of active service; (3) teeth noted 
as carious but restorable at entry will 
not be service connected on the basis 
that they were filled during service.  
However, new caries that developed 180 
days or more after such a tooth was 
filled will be service connected; (4) 
teeth noted as carious but restorable at 
entry, whether or not filled, will be 
service connected if extraction was 
required after 180 days or more of active 
service; (5) teeth noted at entry as 
nonrestorable will not be service 
connected, regardless of treatment during 
service; (6) teeth noted as missing in 
entry will not be service connected, 
regardless of treatment during service.

(e) The following will not be considered 
service connected for treatment purposes: 
(1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease 
or pathology of the tooth developed after 
180 days or more of active service or was 
due to combat or inservice trauma; and 
(4) impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.

(f) Teeth extracted because of chronic 
periodontal disease will be service 
connected only if they were extracted 
after 180 days or more of active service.

38 C.F.R. § 3.381 (2007).

In this case, the record demonstrates that teeth numbered 1 
and 32 were extracted during service.  However, despite that 
it was not noted on the January 2007 VA dental examination, 
the record also demonstrates that teeth numbered 16 and 17 
were also extracted in service some time during November 1985 
according to X-ray evidence of November 1985 cited above.  
Teeth numbered 16, 17 and 32 were extracted after 180 day of 
active service.  Therefore, the veteran, by law, would be 
eligible for one time VA outpatient dental treatment for 
teeth numbered 16, 17 and 32.  The extraction of tooth number 
1 was accomplished within 180 days of the veteran's active 
service and is precluded from service connection for 
treatment purposes as a matter of law pursuant to 38 C.F.R. § 
3.381 (e).

Notwithstanding, service connection for treatment purposes is 
limited to a one time dental treatment in this case.  
Inasmuch as the veteran already received VA dental treatment 
during the period from 1990 to 1993, at which time "all 
active dental problems were completed", see April 20, 1993 
report of VA Chief of Dental Services, additional entitlement 
to dental treatment under 38 C.F.R. § 17.161(b)(1) is not 
warranted here.  Inasmuch as the veteran was already provided 
with the treatment to which he was entitled, no further 
entitlement is permitted. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for dental treatment and/or for 
compensation purposes.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").   


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
PTSD, the appeal is denied. 

Service connection for facial paralysis is denied.  

Service connection for a dental disorder, for purposes of 
both compensation and VA outpatient treatment is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


